Case 3:18-cv-16589-MAS-LHG Document 42 Filed 05/03/21 Page 1 of 2 PageID: 970




THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel: (973) 314-8010 / Fax: (833) 693-1201
JAtkin@AtkinFirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 STRIKE 3 HOLDINGS, LLC,
                                                     Case No. 3:18-cv-16589-MAS-LHG
                       Plaintiff,
                                                            NOTICE OF VOLUNTARY
        v.                                                DISMISSAL WITH PREJUDICE

 JOHN DOE, subscriber assigned IP address
 73.193.202.14,

                       Defendant.


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

assigned IP address 73.193.202.14 are voluntarily dismissed with prejudice.


DATED: May 3, 2021                           Respectfully submitted,

                                             THE ATKIN FIRM, LLC

                                             Attorneys for Plaintiff,
                                             Strike 3 Holdings, LLC

                                             /s/ John C. Atkin, Esq.
                                             John C. Atkin, Esq.




                                                 1
Case 3:18-cv-16589-MAS-LHG Document 42 Filed 05/03/21 Page 2 of 2 PageID: 971




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2021, I electronically filed the foregoing document with the

Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                     By:     /s/ John C. Atkin
                                                            John C. Atkin, Esq.




                                                2
